In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐3613 
JOSEPH J. JORDAN, 
                                                 Petitioner‐Appellant, 

                                   v. 

RANDALL R. HEPP, Warden, Fox Lake Correctional Institution, 
                                      Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
          No. 2:07‐cv‐00382‐RTR — Rudolph T. Randa, Judge. 
                      ____________________ 

     ARGUED JANUARY 5, 2016 — DECIDED AUGUST 3, 2016 
                 ____________________ 

   Before WOOD, Chief Judge, and KANNE and ROVNER, Circuit 
Judges. 
   WOOD, Chief Judge. This case is, in spirit, a companion to 
our recent decision in Imani v. Pollard, No. 14‐3407, 2016 WL 
3434673  (7th  Cir.  June  22,  2016).  It,  too,  raises  the  question 
whether a criminal defendant’s right to self‐representation—
acknowledged by the Supreme Court in Faretta v. California, 
422 U.S. 806 (1975)—was infringed. In our case, Joseph Jordan 
was on trial for reckless homicide in Wisconsin. He moved to 
2                                                      No. 14‐3613 

waive counsel  and represent  himself because  he feared that 
his court‐appointed attorney was not up to the job. The court 
denied his motion. What happened at trial, in Jordan’s view, 
vindicated his fears: his attorney failed to object to a series of 
improper  statements  during  the  state’s  closing  argument 
when the prosecutor vouched for the credibility of a witness. 
Jordan now seeks habeas corpus relief, either on the basis of the 
denial of his Faretta right or his failure to receive the assistance 
of  counsel  to  which  the  Sixth  Amendment  entitles  him.  We 
conclude that he is entitled to proceed on the latter ground, 
and thus we reverse and remand for a hearing under 28 U.S.C. 
§ 2254(e)(2).  
                                 I 
    In 2003, a Wisconsin state trial court convicted Jordan of 
one  count  of  first‐degree  reckless  homicide,  three  counts  of 
first‐degree endangerment, and one count of being a felon in 
possession of a firearm. The charges stemmed from the shoot‐
ing  death  of  David  Robinson.  Robinson  was  sitting  in  a  car 
with  three  other  people  when  he  was  killed  by  shots  fired 
from a passing car. The state contended that Jordan was the 
shooter. 
    The prosecution’s theory was that as Jordan sat in the pas‐
senger seat of the passing car, he reached across the driver—
Michael  Blake  Jones  (“Blake”)—and  fired  at  Robinson.  Eye‐
witnesses  presented  conflicting  accounts.  One  passenger  in 
Robinson’s car identified Blake as the shooter. The driver of 
Robinson’s car was unable to identify either Blake or Robin‐
son as the shooter, but he admitted that he might initially have 
told the police that Blake was the shooter. Another passenger 
in Robinson’s car, Tashanda Washington, identified Jordan as 
the shooter. A defense witness testified that Washington had 
No. 14‐3613                                                    3 

previously admitted to her that Blake was the shooter, but that 
Washington and Blake had agreed to pin the crime on Jordan.  
    In some ways, this jumbled eyewitness testimony was just 
a sideshow. That was so because Jordan (supposedly) signed 
a confession that he was the shooter. The confession took cen‐
ter stage at the trial, where the parties hotly contested how it 
came to be. As Jordan told the story, he was interrogated for 
13 hours over a 27‐hour period, during which he steadfastly 
maintained his innocence. At the end, he says, his interroga‐
tors presented him with a document and falsely told  him it 
“only sa[id] what we talked about” and that he could go home 
if he signed it. In fact, it was a written confession, which Jor‐
dan signed without reading—because, as those two detectives 
knew and as both parties now agree, Jordan is nearly illiterate. 
The government’s witnesses had a different recollection. They 
said that Jordan confessed during the interrogation, that the 
detectives wrote up an accurate statement of his oral confes‐
sion, and that Jordan then signed it because, as the document 
states, “he wanted to tell the truth about his involvement in 
this incident.” Everyone expected that the trial would turn on 
which story the jury believed.  
    Jordan’s dissatisfaction with his attorney, Russell Bohach, 
long predated the trial. He repeatedly complained about Bo‐
hach, telling the court that Bohach was not meeting with him 
or investigating leads properly. After the court postponed the 
initial trial date, Jordan reiterated his concerns at an eviden‐
tiary hearing held the day before the new trial date. While the 
hearing was underway, Jordan asked the court to do one of 
three things: appoint new counsel, delay the trial to allow Bo‐
hach to conduct further research, or allow Jordan to represent 
himself. The court immediately rejected the first two options, 




    
4                                                   No. 14‐3613 

but it engaged in an extended colloquy with Jordan about the 
third. 
    The court first canvassed Jordan’s background and experi‐
ence. Jordan stated that he had an eighth‐grade education, but 
only a fourth‐grade reading ability. He had experience with 
being charged, but not with a trial. He confirmed that he un‐
derstood  the  elements  of  the  charges  against  him  and  cor‐
rectly recited the potential sentence if convicted. He also said 
that he understood his constitutional right to counsel and the 
role of counsel—including the fact that if he were to represent 
himself, his stand‐by counsel could not make his case for him. 
He acknowledged that without counsel, he would not know 
to make certain legal arguments, including objections to evi‐
dence or jury instructions. The court then ruled that he was 
competent to waive counsel and allowed him to do so. It com‐
mented that Jordan “certainly appears to me to be of average 
capability generally” and that he “seems alert and reasonably 
bright  and  [to]  have  some  general  understanding  of  what’s 
going on here.” While the court expressed concern about Jor‐
dan’s limited literacy, it stated “that at least under the circum‐
stances of this case, which is ultimately a factual case and not 
a document’s [sic] case, that that limitation should not prevent 
him from representing himself.”  
    We would not be here if matters had rested there. But they 
did not: later that day, the court reconsidered. It returned to 
the  interrupted  evidentiary  hearing,  this  time  with  Jordan 
representing himself. During the hearing, the court reviewed 
a police report. This prompted it to worry that Jordan’s lim‐
ited literacy would prevent him from using documents pro‐
vided in discovery, including police reports, “in any meaning‐
ful way at trial.” After discussing the documents and taking a 
No. 14‐3613                                                           5 

recess to allow Jordan to read some documents on his own, 
the court asked Jordan to read a document aloud and explain 
whether  he  understood  it.  Jordan  responded  that  he  only 
“somewhat” understood it, but that he was not concerned by 
this because his theory of defense did not depend on any doc‐
uments.  In  fact,  he  told  the  court,  he  had  already  written 
down  the  questions  that  he  wanted  to  ask  of  various  wit‐
nesses. The court was not reassured and decided that it had 
to  reverse  its  earlier  ruling.  It  explained  that  given  Jordan’s 
limited literacy and education, he would “not [be] able to ef‐
fectively  represent  [himself]  and  present  a  meaningful  de‐
fense in this case.” While Jordan was “competent to proceed 
to  trial,”  he  was  “not  competent  to  represent  [himself]  in  a 
case of this nature” and so it ordered Bohach to represent Jor‐
dan at trial. 
    At trial, Bohach gave Jordan reason to be displeased. The 
key issue, recall, was whose account of the supposed confes‐
sion the jury would believe. In its closing argument, the pros‐
ecution  made  a  series  of statements vouching for the detec‐
tives’ credibility and urged the jury to bear in mind who had 
the most to lose—Jordan or the prosecutor. The jury got the 
message and convicted Jordan on all counts.
    Jordan  represented  himself  in  a  post‐trial  motion  to  the 
trial court, where he raised the two arguments now before us. 
The trial court denied his motion in a written order dated Sep‐
tember 17, 2004. He continued to represent himself on direct 
appeal, where he raised the same points (among others). He 
was unsuccessful in the Wisconsin Court of Appeals, which 
adopted  the  trial  court’s  post‐trial  order,  and  the  Wisconsin 
Supreme Court denied review. Jordan then wended his way 




     
6                                                          No. 14‐3613 

through  the  state  post‐conviction  review  process,  where  he 
raised other points, again to no avail.  
    Jordan  then  filed  a  petition  seeking  federal  habeas  corpus 
relief pursuant to 28 U.S.C. § 2254. He alleged that his Sixth 
Amendment rights were violated by the Wisconsin court’s re‐
fusal to allow him to represent himself at trial, and later by 
Bohach’s  ineffective  assistance  of  counsel.  The  district  court 
denied  his  petition  and  denied  a  certificate  of  appealability. 
We granted a certificate of appealability on both contentions.  
                                   II 
                                   A 
    Jordan first argues that Wisconsin denied him his right un‐
der the Sixth and Fourteenth Amendments to represent him‐
self. See  Faretta, 422 U.S. 806. We  review  the district  court’s 
denial of his habeas corpus petition de novo. Campbell v. Smith, 
770 F.3d 540, 546 (7th Cir. 2014). Under the Antiterrorism and 
Effective Death Penalty Act of 1996 (AEDPA), however, the 
applicable legal standard is one that calls for great deference 
to the state court. Where the state court has made a decision 
on the merits, we may grant relief only if that decision was 
“contrary  to,  or  involved  an  unreasonable  application  of 
clearly  established  Federal  law”  as  determined  by  the  Su‐
preme Court. 28 U.S.C. § 2254(d)(1).  
    We  apply  this  standard  to  the  decision  of  the  last  state 
court  to  rule  on  the  merits  of  the  petitioner’s  claim.  Ylst  v. 
Nunnemaker, 501 U.S. 797 (1991). This may be a summary de‐
cision. See Harrington v. Richter, 562 U.S. 86, 99 (2011). Here, 
the last decision on the merits was the one handed down by 
the Wisconsin Court of Appeals in August 2005. Because that 
No. 14‐3613                                                        7 

court explicitly adopted the trial court’s September 2004 or‐
der, we also consider the trial court’s order as part of the “last 
reasoned opinion” of the Wisconsin courts. See Sitts v. Wilson, 
713 F.3d 887, 891 (7th Cir. 2013).
     Although  the  Wisconsin  court  came  close  to  making  an 
unreasonable application of the Faretta line of cases, these de‐
cisions depend heavily on the facts before the court, and on 
this record we cannot say that the state court crossed the line. 
The question on which this case turns relates to the distinction 
between competence to make decisions, and ability to handle 
a  trial. The  Faretta  rule has been around since 1975.  See 422 
U.S. at 834–36. In recognizing the right of self‐representation, 
the Supreme Court said there that while a defendant’s waiver 
of the right to counsel must be made “knowingly and intelli‐
gently,” that defendant’s “technical legal knowledge” is “not 
relevant.” Id. at 835–36. 
    Wisconsin established its standard for waiving counsel in 
Pickens v. State, 292 N.W.2d 601 (Wis. 1980). In State v. Klessig, 
564 N.W.2d 716 (Wis. 1997), it confirmed that intervening U.S. 
Supreme  Court  precedent  had  not  required  any  change  in 
Wisconsin law. The Wisconsin Supreme Court took the posi‐
tion in Klessig, in some tension with Faretta, that “competency 
to stand trial is not the same as competency to proceed pro se.” 
Klessig, 564 N.W.2d at 726 (internal quotation marks omitted). 
When determining whether  to  permit a defendant to repre‐
sent herself, the trial court must “consider factors such as ‘the 
defendant’s  education,  literacy,  fluency  in  English,  and  any 
physical or psychological disability’ which may significantly 
affect  his  ability  to  communicate  a  possible  defense  to  the 
jury.’” Id. at 724 (quoting Pickens, 292 N.W.2d at 611).  




    
8                                                      No. 14‐3613 

    The state trial court faithfully applied the Klessig standard. 
Although it found Jordan was “alert and reasonably bright” 
and of “average capability,” it determined that he could not 
proceed  pro  se  because  “he  lacked  the  capacity  to  present  a 
meaningful  defense”  or  “effective[ly]  represent[]  himself.” 
The first question is whether, as Jordan contends, this inquiry 
is actually “contrary to” Faretta, as 28 U.S.C. § 2254(d)(1) uses 
the term.  Put differently, does Faretta flatly forbid an inquiry 
into the defendant’s ability to represent himself once the court 
has determined that the defendant is competent to waive his 
right to counsel?  
     We would be inclined to agree with Jordan if Faretta were 
the Supreme Court’s last word on the subject, but it is not. De‐
spite the statement in Faretta that a defendant’s technical legal 
ability  to  represent  herself  is  not  relevant  to  the  decision 
whether to permit waiver of counsel, the Supreme Court has 
not banned all inquiry into this subject. It has delineated some 
ways  in  which  states  may  limit  the  right  to  self‐representa‐
tion. For example, in Faretta itself the Court recognized that a 
trial court may forbid a defendant from representing herself 
if  she  is  disruptive  in  the  courtroom  or  engages  in  miscon‐
duct. 422 U.S. at 835 n.46. Later it held that a state court may 
forbid a defendant from representing herself on direct appeal. 
Martinez v. Ct. of Appeals of Cal., Fourth Appellate Dist., 528 U.S. 
152, 163 (2000). 
   In Godinez v. United States, the Supreme Court elaborated 
on what states may require of a defendant who wishes to rep‐
resent herself. 509 U.S. 389 (1993). There the Court held that 
when a defendant wishes to enter a guilty plea pro se, due pro‐
cess does not require that she meet any higher level of com‐
petency  beyond  the  competency  to  stand  trial  and  to  waive 
No. 14‐3613                                                           9 

her right to a trial knowingly and intelligently. Id. at 402. But 
the  Court  also  noted,  perhaps  trimming  Faretta  a  bit,  that 
“States are free to adopt competency standards that are more 
elaborate”  than  the  minimum  standard  the  Constitution  re‐
quires. Id. It did so, however, as part of a holding rejecting the 
proposition  that  “the  competency  standard  for  pleading 
guilty or waiving the right to counsel is higher than the com‐
petency  standard  for  standing  trial.”  Id.  at  391.  It  held  that 
there  is  only  one  competency  standard.  Thus,  its  comment 
that  states  might  wish  to  adopt  more  elaborate  standards 
must be understood as a comment about evidence, not a com‐
ment about the governing legal question. Whatever the stand‐
ard is, Godinez held that it applies across the board. 
    The Supreme Court then qualified Godinez in Indiana v. Ed‐
wards, in which it upheld Indiana’s requirement that a defend‐
ant who wishes to represent himself must have the “mental 
capacity”  to  “conduct  his  trial,”  which  is  a  higher  standard 
than competency to stand trial. 554 U.S. 164, 174 (2008). In Ed‐
wards, the defendant (whose motion to represent himself was 
denied) “suffered from schizophrenia,” which caused “delu‐
sions  and  …  marked  difficulties  in  thinking.”  Id.  at  168–69. 
The Court held that the Constitution permits a state to limit 
the  self‐representation  right  for  a  defendant  who  “lacks  the 
mental  capacity  to  conduct  his  trial  defense  unless  repre‐
sented.”  Id.  at  174.  This  holding  seems  to  have  broken  the 
Godinez  rule  eschewing  multiple  competence  standards  for 
multiple purposes. Although Edwards was decided two years 
after Jordan’s criminal case became final on direct appeal in 
2006,  we  may  consider  it  here  because  Warden  Hepp  has 
raised  it.  See  Moore  v.  Anderson,  222  F.3d  280,  285  (7th  Cir. 
2000)  (nonretroactivity only “favors  the  state’s  interest in  fi‐
nality” and thus the state may waive it). 




     
10                                                       No. 14‐3613 

    In Imani, we characterized Edwards as identifying “a nar‐
row class of cases in which a defendant may not be competent 
to represent himself[.]” 2016 WL 3434673 at *5. There was no 
evidence of such circumstances in Imani, where the trial judge 
paid little heed to Imani’s level of education and placed heavy 
weight on the rationality of Imani’s decision. Id. at *1–2. It is 
permissible, for instance, to deny self‐representation to a de‐
fendant who “suffer[s] from mental illness or mental impair‐
ment.”  Id.  at  *5.  Imani  also  recognized,  however,  that  there 
would  be  “gray‐area”  defendants.  States  may  not  resolve 
doubts  against  self‐representation  and  remain  faithful  to 
Faretta. In Imani, the defendant’s “abilities were close enough 
to Faretta’s as to be indistinguishable.” Id. In that situation, we 
found that the Wisconsin courts unreasonably applied Faretta 
when they denied Imani his right to represent himself.  
    If  it  were  up  to  us,  we  would  find  that  Jordan’s  Faretta 
rights  were  violated.  Unfortunately,  a  great  many  adults  in 
the United States are illiterate. The National Center for Edu‐
cation  Statistics,  which  is  in  the  Office  of  Educational  Re‐
search  and  Improvement  of  the  U.S.  Department  of  Educa‐
tion, reported in 2002 that 21 to 23% of adults “demonstrated 
skills in the lowest level of prose, document, and quantitative 
proficiencies.” See U.S. DEP’T OF EDUC., Adult Literacy in Amer‐
ica,  Executive  Summary  at  xvi  (2002),  https://nces.
ed.gov/pubs93/93275.pdf.  The  numbers  do  not  seem  to  be 
much better now. See The U.S. Illiteracy Rate Hasn’t Changed in 
10  Years,  HUFFINGTON  POST  (Sept.  6,  2013),  http://www.huff‐
ingtonpost.com/2013/09/06/illiteracy‐rate_n_3880355.html 
[https://perma.cc/LK5S‐JDA6]  (estimating  that  14%  of  the 
population, or 32 million adults, cannot read at all, and 21% 
read  below  a  fifth‐grade  level)  (referencing  U.S.  DEP’T  OF 
EDUC.,  2012/2014  First  Look  National  Supplement,  5–6  (2016), 
No. 14‐3613                                                       11 

http://nces.ed.gov/pubs2016/2016039.pdf). It is hard to imag‐
ine a person with limited literacy navigating his or her way 
through the court system without the assistance of a lawyer, 
even though it is likely that the person would be able to help 
his or her lawyer put on their defense. We see no hint that the 
Supreme Court was talking about this vast population in Ed‐
wards; instead, it was addressing the more serious problem of 
the mentally ill or mentally impaired person, who cannot han‐
dle matters himself and who needs a lawyer almost in the ca‐
pacity of a guardian.  
    In our case, Jordan demonstrated a good understanding of 
his case, and he had devised a defense strategy that he wanted 
to use—one that did not depend on written documents. That 
may  have  been  foolish,  but  it  was  no  more  foolish  than  the 
approach taken by many who choose the self‐representation 
route. With the same concern courts always feel when an un‐
sophisticated defendant insists on his Faretta rights, we would 
say that he had such a right, and it was denied when the trial 
court re‐visited its initial ruling. 
    But AEDPA does not permit us to apply our independent 
assessment of this case. Instead, we must decide whether the 
state court’s decision was so far beyond the pale that it was 
“unreasonable.” See Richter, 562 U.S. at 103. The fact that the 
Supreme Court itself recognized that certain forms of mental 
disability deserved special consideration suggests that the ap‐
proach  of  the  Wisconsin  courts  was  not  so  utterly  without 
support that it cannot stand. Jordan’s problem went well be‐
yond the lack of knowledge of court procedure or an ability 
to make strategic judgments. Despite his bravado, Jordan was 
unlikely to be able to avoid confronting the written evidence 
in  his  case—evidence  that  was  functionally  unavailable  to 




    
12                                                     No. 14‐3613 

him because of his near‐illiteracy. The state court thought that 
Jordan could not put on a defense without another person’s 
assistance, and that other person had to be a member of the 
bar. We feel compelled by AEDPA to hold that this was not an 
unreasonable interpretation of Faretta and Godinez, and thus 
neither contrary to those decisions nor an unreasonable appli‐
cation of their holdings. 
                                 B 
    Jordan may also  prevail  on his  Faretta theory  if  the  Wis‐
consin court’s decision “was based on an unreasonable deter‐
mination  of  the  facts  in  light  of  the  evidence.”  28  U.S.C. 
§ 2254(d)(2). He has attempted to meet that standard, but all 
he  has  shown  is  that  another  court  might  have  viewed  the 
facts differently, and that is not enough.  
    The trial court reached its factual conclusions based on Jor‐
dan’s own statements and the court’s observations of Jordan’s 
reading ability. Jordan admitted that he read at a fourth‐grade 
level. He read the police report aloud to the court with dismal 
results, and acknowledged that he only “somewhat” under‐
stood it. He did not deny that he would be unable to use most 
of the documents produced for trial; he said instead that the 
practical absence of the documents would not hinder his abil‐
ity to present a defense. It was reasonable for the court to infer 
that Jordan would not be able to use the documents, and that 
this would prevent him from effectively representing himself. 
This determination did not “lie[] against the clear weight of 
the evidence.” See Ward v. Sternes, 334 F.3d 696, 704 (7th Cir. 
2003)  (explaining  the  §  2254(d)(2)  standard)  (citing  Hall  v. 
Washington, 106 F.3d 742, 749 (7th Cir. 1997)). 
No. 14‐3613                                                            13 

                                   III 
    We now turn to Jordan’s ineffective‐assistance‐of‐counsel 
claim. Once the court imposed Bohach on Jordan, Jordan had 
the right to a performance that was sufficiently competent to 
“function[]  as  the  ‘counsel’  guaranteed  …  by  the  Sixth 
Amendment.” See Strickland v. Washington, 466 U.S. 668, 687 
(1984).  Counsel  is  constitutionally  deficient  if  her  assistance 
falls  below  “an  objective  standard  of  reasonableness”  and 
these errors “prejudice[] the defendant.” Id. at 687–88. This is 
not  an  easy  standard  to  satisfy.  “Counsel  is  strongly  pre‐
sumed  to  have  rendered  adequate  assistance  and  made  all 
significant decisions in the exercise of reasonable professional 
judgment.”  Id.  at  690.  Sufficient  “prejudice”  requires  that 
“there [be] a reasonable probability that, but for counsel’s un‐
professional errors, the result of the proceeding would have 
been  different.”  Id.  at  694.  Section  2254(d)(1)’s  deferential 
standard  of  review  of  the  state  court’s  decision,  combined 
with Strickland’s presumption that counsel acted reasonably, 
leads our review to be “doubly” deferential toward the state 
court’s decision on this claim. Richter, 562 U.S. at 105. 
                                    A 
   The Supreme Court has long held that due process, appli‐
cable  to  the  states  through  the  Fourteenth  Amendment,  re‐
quires  fair  legal  procedure,  and  that  “[a]mong  these  ‘legal 
procedures’ is the requirement that the jury’s verdict be based 
on  evidence  received  in  open  court,  not  from  outside 
sources.” Sheppard v. Maxwell, 384 U.S. 333, 351 (1966); see also 
Marshall  v.  United  States,  360  U.S.  310,  313  (1959);  Skilling  v. 
United  States,  561  U.S.  358,  378–81  (2010)  (out‐of‐court  evi‐
dence in the form of press coverage can interfere with a de‐
fendant’s due process right to a fair trial). In Parker v. Gladden, 




     
14                                                      No. 14‐3613 

385 U.S. 363 (1966) (per curiam), the Court granted habeas cor‐
pus relief to an Oregon prisoner because the bailiff who was 
escorting the jury expressed his own opinions about the de‐
fendants’ guilt in separate statements to at least two jurors. 
    One aspect of the need to confine the jury to the evidence 
that was properly admitted to trial is the rule providing that 
a prosecutor may not urge a jury to base its decision on infor‐
mation known to the prosecutor but not presented at trial. See 
Berger v. United States, 295 U.S. 78, 88 (1935). Although Berger 
itself involved a federal prosecution, there is no meaningful 
distinction  between  the  Fifth  Amendment’s  due  process 
clause and that of the Fourteenth for this purpose. The Court 
was concerned that the prosecutor there had invited the jury 
to  rely  on  evidence  within  the  personal  knowledge  of  the 
prosecutor—evidence that went beyond the record. After re‐
producing excerpts from the improper argument, the Court 
said “[i]n these circumstances prejudice to the cause of the ac‐
cused is so highly probable that we are not justified in assum‐
ing its nonexistence.” Id. at 89. This is the language of due pro‐
cess, not mere supervision.  
    The constitutional basis of this concern is not diminished 
by the fact that vouching, like almost all trial error, is subject 
to the plain error rule. See United States v. Young, 470 U.S. 1, 
18 (1985). The Court expresses its concerns about vouching in 
constitutional terms: “Due process requires that the accused 
receive  a  trial  by  an  impartial  jury  free  from  outside  influ‐
ences.” Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 553 (1976).  
The jury may not decide the case based on evidence that never 
made it into the record, either real or imagined. The right to a 
trial by jury includes the right to the jury’s own decision, not 
No. 14‐3613                                                     15 

a  decision  dictated  or  unduly  influenced  by  the  prosecutor. 
Young, 470 U.S. at 18–19 (citing Berger, 295 U.S. at 88–89).  
    In Jordan’s case, the prosecutor had this to say during his 
closing argument:  
       Now,  the  big  question  here  is  the  credibility. 
       Who do you believe? … Somebody’s lying. Who 
       is it? [The detective’s] going to put her whole ca‐
       reer and her future on the line for this case? She 
       does  this  everyday.  She’s  investigating  homi‐
       cide cases everyday for years. Who has the most 
       to lose based on your verdict in this case? Her 
       or him? … It boils down to credibility.  
The  prosecutor  then  repeated,  “[w]ho  has  the  most  to  lose 
here? Her or him? Keep that in mind when you evaluate his 
testimony.”  
    This is a textbook case of improper vouching. The prose‐
cutor engaged in one of the forms of argumentation that the 
Supreme Court repeatedly has identified as improper: imply‐
ing that the jury should believe a witness based on evidence 
that was not presented to the jury. See Berger, 295 U.S. at 88; 
Young, 470 U.S. at 18. By arguing that the detective would lose 
her job by giving false testimony, the prosecutor “convey[ed] 
the  impression  that  evidence  not  known  to  the  jury”—
namely, that the detective would face career repercussions for 
false  testimony—“supports  the  charges  against  the  defend‐
ant.” See Young, 470 U.S. at 18. The prosecutor left no room 
for doubt about his message: he stated three times that she has 
more to lose than the defendant, and is therefore more likely 
to be telling the truth.  




    
16                                                      No. 14‐3613 

    As  Young  recognizes,  this  is  the  type  of  misconduct  that 
the  Supreme  Court  forbade  in  Berger.  There,  a  prosecutor 
stated  his  personal  opinion  that  a  witness  was  lying  about 
whether she knew the defendant. The prosecutor implied that 
he knew the witness was lying; that evidentiary rules did not 
permit the jury to hear that evidence; and that the jury should 
instead just trust him. Berger, 295 U.S. at 86–88. The Supreme 
Court pinpointed the troubling aspect of this argument: “The 
jury  was  thus  invited  to  conclude  that  the  witness  …  knew 
[the  defendant]  well  but  pretended  otherwise;  and  that  this 
was within the personal knowledge of the prosecuting attor‐
ney.” Id. at 88. The same concern arises in Jordan’s case. The 
prosecutor relied on evidence not in the record but that ap‐
peared to be within his personal knowledge: that the detective 
would lose her job if she wasn’t telling the truth.  
    Due process therefore forbids a prosecutor to urge a jury 
to rely on evidence that is not in the record, whether that evi‐
dence is from newspaper accounts, the Internet, or the prose‐
cutor’s own mouth. It requires the jury to be left alone to do 
its own job, evaluating the evidence the trial judge admitted, 
and coming to its own independent conclusion (as opposed 
to one dictated by the prosecutor). 
   In Jordan’s trial, Bohach failed to object to any of the pros‐
ecutor’s  improper  statements.  Our  first  question  is  whether 
that failure rendered his performance ineffective under Strick‐
land. The Supreme Court held in Wiggins v. Smith, 539 U.S. 510 
(2003),  that  “the  deference  owed  to  …  strategic  judgments” 
depends  on  “the  adequacy  of  the  investigations  supporting 
those  judgments.”  Id.  at  521.  If  counsel  made  a  choice  after 
“thorough investigation of law and facts relevant to plausible 
No. 14‐3613                                                        17 

options,” that choice is “virtually unchallengeable,” id. (cita‐
tion omitted), but a decision made for no strategic reason at 
all does not command any deference.  
    The Warden suggests one possible legitimate explanation 
for Bohach’s failure to object to the improper vouching: per‐
haps,  he  argues,  Bohach  remained  silent  in  order  to  avoid 
drawing the jury’s attention to the prosecutor’s statements. If 
that were so, then Bohach’s performance might not have been 
objectively unreasonable conduct. The problem is that there is 
no  evidence  in  the  record  to  support  the  Warden’s  specula‐
tion. Apparently no one asked Bohach why he did not object. 
And the Warden’s counsel conceded at oral argument that the 
state court never held a hearing or made a factual finding on 
this issue. (In Wisconsin this is known as a Machner hearing, 
after  State  v.  Machner,  285  N.W.2d  905  (Wis.  Ct.  App.  1979). 
The post‐conviction court held a Machner hearing on a differ‐
ent issue in 2009, but did not touch this one). Indeed, the war‐
den’s  counsel  admitted  that  were  this  issue  before  a  state 
court, a Machner hearing would be necessary.  
                                  B 
   Despite these indicia of deficient performance, we cannot 
say  on this record that Jordan has (or has  not)  satisfied  this 
part of the Strickland inquiry. Moreover, even if he can show 
deficient  performance,  he  must  also  demonstrate  prejudice. 
Before  returning  to  the  performance  question,  we  therefore 
turn to the prejudice issue. (If Jordan cannot show prejudice, 
there would be no need to resolve the performance question, 
as both must be shown in order  to prevail under Strickland. 
466 U.S. at 687.) 




    
18                                                        No. 14‐3613 

   A  defendant  is  prejudiced  when  there  is  “a  reasonable 
probability that, but for counsel’s unprofessional errors, the 
result  of the proceeding would  have  been different.”  Strick‐
land,  466  U.S.  at  694.  Because  the  state  court  addressed  the 
question of prejudice (albeit briefly), we apply AEDPA’s def‐
erential standard to this question.  
    The Supreme Court has stated that when a prosecutor im‐
properly  vouches  for  a  witness’s  credibility,  and  the  case  is 
not otherwise a strong one, “prejudice to the cause of the ac‐
cused is so highly probable that we are not justified in assum‐
ing its nonexistence.” Berger, 295 U.S. at 89. This is such a case. 
On  this  record,  the  prosecutor’s  improper  vouching  for  the 
credibility  of  one  of  the  detectives  went  to  the  heart  of  the 
matter.  Had  defense  counsel  taken  steps  to  cure  that  error, 
there is at least a “reasonable probability”—that is, “a proba‐
bility sufficient to undermine confidence in the outcome,” see 
Richter,  562  U.S.  at  104—that  the  result  of  the  proceeding 
would have been different. 
   We recognize that the trial court instructed the jury that 
“the words of the attorneys are not the evidence in this case 
and their arguments and conclusions that they’re entitled to 
express at this stage are not evidence and must not be consid‐
ered by you as evidence.” But this instruction did not identify 
the prosecutor’s remarks as improper statements that should 
be disregarded, for the obvious reason that those remarks had 
not  yet  been  made.  Nor  was  this  or  any  other  instruction 
given  contemporaneously  with,  or  immediately  after,  the 
prosecutor’s  inappropriate  comments.  We  cannot  assume 
that  a  prompt  objection,  followed  by  a  curative  instruction, 
would  have  been  ineffective;  indeed,  a  prompt  objection 
would  have  cut  off  a  good  part  of  the  vouching.  When  the 
No. 14‐3613                                                          19 

whole case turns on witness credibility, standing silent while 
the state vouches for its witnesses cannot be justified by reli‐
ance  on  a  generic,  non‐contemporaneous  instruction.  See 
Donnelly v. DeChristoforo, 416 U.S. 637, 644 (1974) (“some oc‐
currences at trial may be too clearly prejudicial for such a cu‐
rative instruction to mitigate their effect”); see also Goodman 
v.  Bertrand,  467  F.3d  1022,  1030–31  (7th  Cir.  2006);  Earls  v. 
McCaughty, 379 F.3d 489, 495–96 (7th Cir. 2004); Cossel v. Mil‐
ler, 229 F.3d 649, 655–56 (7th Cir. 2000); Hodge v. Hurley, 426 
F.3d  368,  385  (6th  Cir.  2005).  The  state  trial  court’s  finding 
(adopted by the Court of Appeals) that counsel’s failure to ob‐
ject was not prejudicial is an unreasonable finding in the con‐
text of this case.   
                                   C 
    Because we have found prejudice, we must return to the 
performance question. As we have indicated, this record does 
not  reveal  whether  Bohach  had  any  strategic  reason  for  his 
silence. The answer to this question may dictate the result for 
Jordan’s petition, and so we must remand for an evidentiary 
hearing  under  28  U.S.C.  § 2254(e)(2)(A)(ii).  Section 
2254(e)(2)(A)(ii) permits the district court to conduct an evi‐
dentiary hearing in limited circumstances: namely, when the 
state  court  record  does  not  contain  sufficient  factual  infor‐
mation to adjudicate a claim, and “the factual predicate could 
not have been previously discovered through the exercise of 
due diligence.” Here, the state court record does not contain 
this  information,  nor  could  the  factual  predicate  have  been 
discovered  previously  because  the  state  court  never  held  a 
Machner hearing. Jordan therefore satisfies the requirements 
of section 2254(e)(2)(A)(ii). 




     
20                                                       No. 14‐3613 

    This procedure does not run afoul of Cullen v. Pinholster, 
563  U.S.  170  (2011).  In  Cullen,  the  Supreme  Court  held  that 
“review under § 2254(d)(1) is limited to the record that was 
before the state court that adjudicated the claim on the mer‐
its.” Id. at 181. We already have gone through the (d)(1) pro‐
cess, which led us to conclude that in the absence of evidence 
to support Warden Hepp’s counterargument, the Wisconsin 
Court  of  Appeals  unreasonably  applied  Strickland  when  it 
held that Bohach’s performance did not fall below an objec‐
tive standard of performance. That alone, however, does not 
entitle Jordan to relief. The Warden gets one more chance, un‐
der (e)(2), to demonstrate that Bohach had a strategic reason 
for his failure to object to the vouching.  
    Holding  a  hearing  under  section  2254(e)(2) in  this  situa‐
tion is what Cullen envisioned. As Justice Breyer explained in 
his separate opinion, “if the state‐court rejection assumed the 
habeas petitioner’s facts (deciding that, even if those facts were 
true,  federal  law  was  not  violated),  then  (after  finding  the 
state  court  wrong  on  a  [§  2254(d)]  ground),  a[]  [§  2254(e)] 
hearing might be needed to determine whether the facts al‐
leged  were  indeed  true.”  Cullen,  563  U.S.  at  205  (Breyer,  J., 
concurring in part in dissenting in part); see also Campbell v. 
Reardon, 780 F.3d 752, 772 (7th Cir. 2015) (explaining when a 
§  2254(e)  hearing  is  appropriate  after  Cullen);  Taylor  v. 
Grounds, 721 F.3d 809, 824–25 (7th Cir. 2013) (same). As War‐
den Hepp’s counsel acknowledged at oral argument, the state 
court  never  made  any  factual  finding  on  this  question  to 
which we could defer. Because the petitioner has alleged facts 
that would make Bohach’s conduct objectively unreasonable 
under Strickland and the state’s contrary ruling unreasonable 
under  section  2254(d)(1),  the  district  court  must  conduct  a 
No. 14‐3613                                                   21 

hearing under section 2254(e) to determine if these facts are 
true. 
                               IV 
    Jordan  was  caught  between  the  horns  of  a  dilemma:  he 
was denied the right to represent himself, and then the court‐
appointed counsel he was forced to accept was (he says) sub‐
par. We AFFIRM the district court’s denial of Jordan’s petition 
for habeas corpus on his self‐representation claim. We REVERSE 
and  REMAND  on  Jordan’s  ineffective‐assistance‐of‐counsel 
claim. We instruct the district court to hold a hearing under 
28 U.S.C. § 2254(e)(2) to allow the parties to present evidence 
about whether Bohach had a strategic reason for failing to ob‐
ject to the prosecution’s improper vouching for the witness’s 
credibility.